Citation Nr: 0030372	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-11 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for  back disability.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 1979 
and from October 1981 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Although the issue of entitlement to service connection for 
bilateral knee disability was initially included in the 
veteran's appeal, he thereafter provided clarification, 
including at a May 2000 video conference hearing before the 
undersigned Veterans Law Judge, that his claim for service 
connection for back disability included lower extremity 
impairment from the back disability but that he was not 
seeking appellate review with respect to the issue of 
entitlement to service connection for bilateral knee 
disability.  The Board will limit its consideration 
accordingly.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that at the video conference hearing of May 
2000, the veteran alleged that the service medical records 
currently associated with his file were incomplete and that 
there were missing records which would support his claims.  
In correspondence dated in May 2000, Carl Winfield, M.D., of 
Ohio State University Medical Center, opined that the 
appellant's duties during active service may have contributed 
to his current back disability and CTS diagnosis.  Dr. 
Winfield also reported that he had referred the appellant to 
an unnamed orthopedic spine specialist to obtain another 
opinion regarding the etiological relationship between the 
appellant's current back disorder and his period of military 
service.  However, this specialist's report is not presently 
associated with the evidence.

In light of these circumstances, the claims for service 
connection for bilateral CTS, asthma, and a back disability 
are REMANDED to the RO for the following:

1.  After obtaining any necessary 
information from the veteran, the RO 
should attempt to obtain additional 
service medical records for the veteran.  
If necessary, the RO should directly 
contact any facility(ies) identified by 
the veteran and request all available 
service medical records for the veteran.  
The RO should document its efforts to 
obtain additional service medical records 
for the veteran.  

2.  If the RO is unsuccessful in 
obtaining any additional service medical 
records identified by the veteran, it 
should so inform the veteran and his 
representative.  

3.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims.  The health care 
providers identified should include the 
orthopedic spine specialist to whom Dr. 
Winfield referred the appellant.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all indicated 
records.  

4.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request the 
veteran to provide a copy of such 
records.

5.  The veteran should be requested to 
provide statements from persons who can 
corroborate the presence of pertinent 
symptoms since his discharge from 
service.  

6.  Then, the veteran should be provided 
VA examinations by physicians with 
appropriate expertise to determine the 
nature and etiology of any currently 
present back disability and the etiology 
of any currently present asthma and 
bilateral CTS.  All indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by each examiner.  

The back examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any currently present 
back disability is etiologically 
related to service, and the CTS 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any currently present CTS is 
etiologically related to service.  

The asthma examiner should provide 
opinions as to whether the veteran's 
asthma clearly and unmistakably 
existed prior to service, whether 
any pre-existing asthma underwent a 
chronic increase in severity during 
service and, if so, whether the 
increase during service was clearly 
and unmistakably due to natural 
progress.  

The rationale for all opinions expressed 
should also be provided. 

7.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.

8.  Then, the RO should readjudicate the 
issues on appeal.  If any of the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


